DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30, 2022 has been entered.

Response to Amendment
In response to the Amendment filed on September 30, 2022, claims 1, 6 and 10 have been cancelled, claims 2-5, 7-9 and 11-23 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 4, 5, 7, 8, 11-13 and 16-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Button (WIPO Pub. No. WO 2004/081696 A2; hereinafter referred to the translation).
Regarding claim 21, Figs. 4a and 5a of Button broadly discloses the improved controller device (i.e. the device 10) comprising: a body (i.e. the body of the device 10); a first grip member (i.e. the handle 1) configured to receive a first hand of a user (i.e. the handle 1 enabling to be gripped by the left hand of the user); a second grip member (.e. the handle 2) configured to receive a second hand of the user (i.e. the handle 2 enabling to be gripped by the right hand of the user); and a wheel (i.e. the wheel or rotary means 7) rotatably mounted in and extending through an aperture in an interior portion of at least one of the first grip member or the second grip member (i.e. the wheel or rotary means 7 mounted and extending out from the interior of the handle through the opening of the right handle 2; see Figs. 4a or 5a), wherein the wheel is disposed adjacent a thumb area of the grip member (see Fig. 5a).
Regarding claim 22, Figs. 4a and 5a of Button broadly discloses the improved controller device (i.e. the device 10) comprising: a body (i.e. the body of the device 10) comprising having a first grip member (i.e. the handle 1) configured to receive a first hand of a user (i.e. the handle 1 enabling to be gripped by the left hand of the user); a second grip member (i.e. the handle 2) configured to receive a second hand of the user (i.e. the handle 2 enabling to be gripped by the right hand of the user); and a wheel (i.e. the wheel or rotary means 7) rotatably attached to an interior portion of one of the first hand grip or the second hand grip, wherein a portion of the wheel extends through a hole in an interior portion of the first grip member or the second grip member  (i.e. the wheel or rotary means 7 mounted and extending out from the interior of the handle through the opening of the right handle 2; see Figs. 4a or 5a).
Regarding claim 23, Figs. 4a and 5a of Button broadly discloses the improved controller device (i.e. the device 10) comprising: a body (i.e. the body of the device 10) comprising a first grip member (i.e. the handle 1) configured to receive a first hand of a user (i.e. the handle 1 enabling to be gripped by the left hand of the user); a second grip member (.e. the handle 2) configured to receive a second hand of the user (i.e. the handle 2 enabling to be gripped by the right hand of the user); and a rotatable input mechanism (i.e. the wheel or rotary means 7) attached to an interior portion of one of the first grip member or the second grip member  (i.e. the wheel or rotary means 7 extending out from the interior of the handle 2; see Figs. 4a or 5a).
Regarding claim 4, Figs. 4a and 5a of Button broadly discloses that the controller device (i.e. the device 10) has an input mechanism (i.e. the other interface means , such as means of button type 6a-6d and 11a-11b and digital joystick 4) attached to the body, and wherein the wheel (7) is configured to be rotated by a user’s thumb while the user’s other fingers engage the input mechanism (see Fig. 5a).
Regarding claim 5, Fig. 5a of Button broadly discloses that the wheel (7) is configured to be rotated by a user’s thumb while the user’s hand holds the grip member (i.e. the handle 2). 
Regarding claim 7, Fig. 4a of Button broadly discloses that the hole (i.e. the opening where the wheel or the rotary means 7 extending out from the interior portion of the handle 2) is disposed adjacent to the grip member (i.e. the handle 2).
Regarding claim 8, Fig. 5a of Button broadly discloses that wheel (7) is disposed adjacent a user’s thumb when the user grips the grip member (i.e. the handle 2).
Regarding claim 11, Fig. 4a of Button broadly discloses that aperture for receiving the rotatable input mechanism, where the aperture is disposed  on an interior of the grip member (i.e. the wheel or rotary means 7 mounted and extending out from the interior of the handle2 through the opening of the handle 2).
Regarding claim 12, Fig. 5a of Button broadly discloses that the rotatable input mechanism (i.e. the wheel or rotary means 7) is configured to be rotated by a user’s thumb while the user’s hand holds the grip member (i.e. the handle 2).
Regarding claim 13, Fig. 5a of Button broadly discloses that the rotatable input mechanism (i.e. the wheel or rotary means 7) is disposed adjacent to a user’s thumb while the user grips the grip member (i.e. the handle 2).
Regarding claim 16, Figs. 4a and 5a of Button broadly discloses that the controller device (i.e. the device 10) has a second input mechanism  (i.e. the other interface means , such as means of button type 6a-6d and 11a-11b and digital joystick 4) attached to the body, and wherein the rotatable input mechanism (7) is configured to be rotated by a user’s thumb while the user’s other fingers engage the input mechanism (see Fig. 5a).
Regarding claim 17, Fig. 4a of Button broadly disclosed that a portion of the rotatable input mechanism (i.e. the wheel or rotary wheel 7) extends through an aperture (i.e. the opening to hold the wheel or the rotary means 7) in the body.
Regarding claim 18, Fig. 4a of Button broadly discloses that aperture is disposed on an interior of the first grip member (i.e. the wheel or rotary means 7 mounted and extending out from the interior of the handle2 through the opening of the handle 2) of the controller device (i.e. the device 10).
Regarding claim 19, Fig. 5a of Button broadly discloses that the rotatable input mechanism (i.e. the wheel or rotary means 7) is configured to be actuated by a user through the aperture (i.e. the opening to hold the wheel or the rotary means 7).
Regarding claim 20, Fig. 5a of Button broadly discloses that the rotatable input mechanism (i.e. the wheel or rotary wheel 7) is configured to be actuated by a user’s thumb.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2, 3, 9, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Button (WIPO Pub. No. WO 2004/081696 A2; hereinafter referred to the translation) in view of Ma et al (US Pub. No. 2005/0099389 A1).
Regarding claims 2, 3, 9, 14 and 15, it is noted that the teaching of Button does not specifically disclose that a motion sensor for detecting rotational movement of the wheel (as per claims 2, 9 and 14) and the motion sensor communicates movement of the wheel to a game console (as per claims 3 and 15) as required.  However, the teaching of Ma et al broadly discloses that the motion sensor (i.e. the first scroll wheel sensor) for detecting rotational movement of the wheel (i.e. the rotational movement of the scroll wheel) and the motion sensor communicates movement of the wheel to the game console (i.e. the first scroll wheel sensor generated a scroll input signal in response to the detected rotational movement of the scroll wheel, and is configured to transmit the scroll input signal to the computer; see [0013]).  Hence, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Button with the features of the motion sensor for detecting rotational movement of the wheel, and for communicating movement of the wheel to the game console as taught by Ma et al as both Button and Ma et al are directed to the controller device, so as to provide the detected movement data to interactive with the video game controlled by the video game console.

Response to Arguments
Applicant’s argument filed on September 30, 2022 has been fully considered but they are not deemed to be persuasive.  Applicant’s arguments directed to the teaching of Button fails to teach the a wheel is located in an interior portion of at least one of the first grip member or the second grip member, and is disposed adjacent a thumb area of the first or the second grip member.  It is clearly that Figs. 4a and 5a of Button did teach a wheel or rotary means 7 rotatably mounted in and extending through an opening of the right handle 2, and the wheel is disposed adjacent a thumb area of the grip member (see Fig. 5a).  In addition, applicant also argued that Button fails to teach that a user of a controller may reach and operate the wheel in the grip area with either the user’s index finger or the thumb without moving the hand from the grip area.  It is noted applicant is reading the limitation into the claim, which is just not there.  Hence, applicant's argument is not deemed to be persuasive and the rejection under 35 U.S.C. §102(a)(1) and 103 are proper and stand.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kitazawa (US Pub. No. 2006/0279529 A1) teaches the input device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433. The examiner can normally be reached Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOE H CHENG/
Primary Examiner
Art Unit 2626